Citation Nr: 0843925	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  08-18 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for loss of smell with 
residual nosebleeds, sinusitis and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from February 1976 to April 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2007 rating decision of the 
Huntington, West Virginia, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record indicates that the veteran was scheduled for a 
hearing before a Veterans Law Judge at the Board in November 
2008.  Within 60 days of notification of the date of the 
hearing, the veteran, through his representative, contacted 
the Board and reported that he was currently hospitalized.  
He requested that his hearing be rescheduled.  Furthermore, 
he also requested that he next be scheduled for a video 
conference hearing at the RO.  

The Board notes that as the veteran's request was received 
within 60 days of notification of the scheduled hearing date, 
the requirements to have his hearing rescheduled have been 
met.  38 C.F.R. § 20.702 (2008).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a video 
conference hearing at the RO before a 
Veterans Law Judge sitting in 
Washington D.C., in accordance with 
applicable procedures.  Appellant and 
his representative should be notified 
of the time and place to report for the 
hearing.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




